18-58
     Joshue v. Barr
                                                                                   BIA
                                                                              Straus, IJ
                                                                          A023 310 562


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            PETER W. HALL,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   JENNIFA JOSHUE, AKA JENNIFER
14   JOSHUA,
15            Petitioner,
16
17                    v.                                         18-58
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Paul B. Grotas, Esq., New York,
25                                    NY.
26
27   FOR RESPONDENT:                  Joseph H. Hunt, Assistant Attorney
28                                    General; Stephen J. Flynn,
29                                    Assistant Director; James A.
30                                    Hurley, Trial Attorney, Office of
31                                    Immigration Litigation, United
1                                  States Department of Justice,
2                                  Washington, DC.

3        UPON DUE CONSIDERATION of this petition for review of a

4    Board of Immigration Appeals (“BIA”) decision, it is hereby

5    ORDERED, ADJUDGED, AND DECREED that the petition for review

6    is DENIED.

7        Petitioner Jennifa Joshue, a native and citizen of St.

8    Lucia, seeks review of a January 4, 2018, decision of the BIA

9    denying her second motion to reopen.       In re Jennifa Joshue,

10   No. A 023 310 562 (B.I.A. Jan. 4, 2018).              We assume the

11   parties’ familiarity with the underlying facts and procedural

12   history in this case.

13       Because   Joshue    has   been   convicted   of   an   aggravated

14   felony, our review is limited to colorable constitutional

15   claims and questions of law.         See 8 U.S.C. 1252(a)(2)(C),

16   (D); Barco-Sandoval v. Gonzales, 516 F.3d 35, 39–41 (2d Cir.

17   2008).   Although Joshue’s arguments implicate constitutional

18   issues and questions of law, none of her challenges to the

19   time and number limitation on her motion have merit.           And we

20   lack jurisdiction to review the BIA’s decision not to reopen

21   sua sponte.


                                      2
 1       An alien seeking to reopen proceedings may file only one

 2   motion to reopen no later than 90 days after the final

 3   administrative decision.      8 U.S.C. § 1229a(c)(7)(A), (C)(i);

 4   8 C.F.R. § 1003.2(c)(2).      There is no dispute that Joshue’s

 5   2017 motion was her second motion to reopen and was untimely

 6   filed 15 years after her removal order.          None of the statutory

 7   and regulatory exceptions to the time and number bars apply

 8   here.   See 8 U.S.C. § 1229a(c)(7)(C)(ii), (iv); 8 C.F.R.

 9   § 1003.2(c)(3)(i)–(iv).

10       Although ineffective assistance of counsel may warrant

11   an equitable exception to the time and number limitations,

12   Joshue failed to state such a claim.         See Rashid v. Mukasey,

13   533 F.3d 127, 130–31 (2d Cir. 2008).         Ineffective assistance

14   may excuse the time and number limitations on a motion to

15   reopen if a movant shows that “counsel’s performance was so

16   ineffective [that it] impinged upon the fundamental fairness

17   of the hearing in violation of the fifth amendment of the due

18   process clause.” Id. at 130 (internal quotation marks and

19   citation   omitted).     To   do   so,    Joshue    was   required   to

20   demonstrate   “that    competent       counsel    would   have   acted

21   otherwise, and . . . that [s]he was prejudiced by h[er]
                                        3
 1   counsel’s performance.” Id. at 131.       To show prejudice,

 2   Joshue had to demonstrate that “the outcome of h[er] removal

 3   proceedings would have been . . . different” absent the

 4   alleged deficiencies.         Debeatham v. Holder, 602 F.3d 481, 486

 5   (2d Cir. 2010).

 6          While Joshue argues that her counsel could have presented

 7   more arguments regarding her naturalization application (that

 8   had been denied prior to the hearing) and the aggravated

 9   felony ground of removal and that counsel could have pursued

10   other forms of relief, she does not argue or establish any

11   error in her original removal order or identify any relief

12   that    she    could   have   applied     for.      Thus,     she   did   not

13   demonstrate prejudice.         Id.; see also Rabiu v. INS, 41 F.3d
14   879,    882   (2d   Cir.   1994)    (To   demonstrate    prejudice,       the

15   petitioner “must make a prima facie showing that he would

16   have been eligible for the relief and that he could have made

17   a strong showing in support of his application.”).                  Because

18   prejudice is a requirement, we do not reach the BIA’s other

19   grounds       for   denying     reopening        based   on    ineffective




                                          4
 1   assistance. 1   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976)

 2   (“As a general rule courts and agencies are not required to

 3   make findings on issues the decision of which is unnecessary

 4   to the results they reach.”).

 5        While   the   BIA   has   regulatory   authority   to   reopen

 6   proceedings sua sponte despite the time and number bars, 8

 7   C.F.R. § 1003.2(a), we lack jurisdiction to review this

 8   “entirely discretionary” determination, see Ali v. Gonzales,

 9   448 F.3d 515, 518 (2d Cir. 2006).       There is one exception:

10   “where the [BIA] may have declined to exercise its sua sponte

11   authority because it misperceived the legal background and

12   thought, incorrectly, that a reopening would necessarily

13   fail, remand to the [BIA] for reconsideration in view of the

14   correct law is appropriate.”       Mahmood v. Holder, 570 F.3d
15   466, 469 (2d Cir. 2009).       However, this exception does not

16   apply here because the BIA did not state that reopening would

17   necessarily fail or misperceive the law.



     1Although the BIA did not discuss equitable tolling, it made
     dispositive findings that Joshue did not establish the
     prejudice required to state an ineffective assistance claim
     which is a prerequisite to equitable tolling. See Rashid,
533 F.3d at 130–31.
                                  5
 1          First, as discussed above, Joshue did not state                       an

 2   ineffective assistance claim.              Second, the BIA acknowledged

 3   that Joshue identified a change in the law as set out in Husic

 4   v. Holder, 776 F.3d 59 (2d Cir. 2015), but declined to reopen

 5   sua sponte on that basis because Joshue did not otherwise

 6   show that she had an approved visa petition as required to

 7   adjust status or that she would merit a waiver or adjustment

 8   as a matter of discretion.         This was not a misperception of

 9   the law.     See Seepersad v. Sessions, 829 F.3d 121, 124–26 (2d

10   Cir.    2018)     (upholding   requirement          that   lawful    permanent

11   resident apply to adjust status in connection with a waiver

12   under 8 U.S.C. § 1182(h)); see also 8 U.S.C. § 1255(a) (to be

13   eligible     to    adjust    status,       an   applicant     must    be    the

14   beneficiary of a current visa petition); INS v. Abudu, 485

15 U.S. 94, 104–05 (1988) (holding that BIA “may leap . . . over

16   the    two   threshold      concerns       (prima    facie   case     and   new

17   evidence/reasonable explanation), and simply [deny reopening

18   when] the movant would not be entitled to the discretionary

19   grant of relief”).          Although Joshue alleges that her visa

20   petition has since been approved, it was not at the time of

21   the BIA’s decision.          Thus, the BIA did not err in finding
                                            6
 1   that she was not prima facie eligible for a waiver when it

 2   denied reopening.

 3       Moreover, the BIA reasonably observed that the waiver is

 4   discretionary    and   was    unlikely   to   be   granted   given   the

 5   severity of Joshue’s conviction.         Despite Joshue’s argument

 6   that her conviction should not preclude a favorable exercise

 7   of discretion because the waiver is designed for criminal

 8   aliens, the BIA did not misperceive the law because it did

 9   not conclude that a waiver was unavailable, but rather, that

10   Joshue was unlikely to merit one as a matter of discretion.

11   We lack jurisdiction to review further the BIA’s decision not

12   to reopen sua sponte.        See Ali, 448 F.3d at 518.

13       For the foregoing reasons, the petition for review is

14   DENIED.   All pending motions and applications are DENIED and

15   stays VACATED.

16                                    FOR THE COURT:
17                                    Catherine O’Hagan Wolfe,
18                                    Clerk of Court
19




                                        7